Citation Nr: 9910431	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968 and from December 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and October 1995 rating 
actions in which the RO denied service connection for PTSD.  
The veteran appealed and was afforded a hearing at the RO in 
March 1997.  His claim was denied by the hearing officer in a 
December 1997 Supplemental Statement of the Case (SSOC).  In 
February 1999, the veteran appeared in Washington, D.C., for 
a board hearing before the undersigned member of the Board.

The Board notes that the RO previously denied service 
connection for "a nervous condition" and "nerves" in July 
1978 and July 1982.  At the time of those rating decisions, 
the veteran had not claimed entitlement to service connection 
for PTSD, and there was no diagnosis of PTSD in the record.  
Inasmuch as the veteran is now claiming entitlement to 
service connection for PTSD, and a diagnosis of PTSD is of 
record, the issue on appeal at this time is considered to be 
an original claim for entitlement to service connection for 
PTSD, only.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD.  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, and credible supporting evidence 
that the claimed in-service stressor actually occurred, as 
well as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1998); Cohen v. Brown, 10 Vet. App 128 
(1997).

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The service 
medical records are negative for complaints, treatment or 
diagnosis of PTSD during either period of active military 
service.  During the veteran's second period of service from 
December 1973 to February 1975, he requested to see a 
psychiatrist in April 1974 after complaining of depression.  
He indicated that he felt everyone was after him and stated 
that he had purchased a small handgun for protection.  He 
reported that he had contemplated and rejected suicide on 
more than one occasion.  Subsequent psychiatric evaluation 
resulted in a diagnosis of a chronic passive-aggressive 
personality disorder.  The veteran was recommended for 
administrative separation.

The veteran's military occupational specialty (MOS) in 
service was motor transport and truck driver.  The veteran's 
DD-214 does not reflect any awards or citations that would 
establish that the veteran engaged in combat with the enemy.  
The veteran's service personnel records reflect that the 
veteran participated in four counter-insurgency campaigns 
from August 1967 to August 1968.

In July 1994, the RO sent the veteran a letter requesting 
information about his alleged stressors.  In February 1995, a 
statement was received from the veteran dated in December 
1994 and reporting several stressors, none of which were 
accompanied by names, dates or locations of specific 
incidents.

The claims folder contains a current diagnosis of PTSD.  The 
veteran has been treated at several VA facilities for PTSD.  
Treatment records from the Durham, North Carolina VA Medical 
Center (VAMC) show that the veteran was hospitalized in 
August and September 1994 for treatment of PTSD and 
borderline personality traits.  The hospital summary notes 
that the veteran had been a patient at the PTSD clinic since 
June 1993.

The veteran was hospitalized again at the Durham, North 
Carolina VA facility from September 27, 1994, through October 
8, 1994, for PTSD, by history, dysthymic disorder, and 
borderline personality disorder with antisocial traits and 
paranoid features.  The hospital summary notes that the 
veteran had been diagnosed with PTSD at the time of his 
admission.

The veteran was hospitalized by VA in October 1994 for PTSD 
and major depression.  The discharge summary noted that the 
veteran was experiencing nightmares, sleep difficulty, anger, 
guilt, rage, isolation, intrusive thoughts, relationship 
problems and problems with authority figures.  The veteran 
had reported having 40 jobs since his return from Vietnam, 
including a failed enlistment in the U.S. Navy in 1974, where 
he was diagnosed with a personality disorder and 
administratively discharged.

The veteran was hospitalized again by VA from October 31, 
1994, through December 16, 1994, for PTSD and major 
depression.  The discharge summary notes that the veteran was 
treated for chronic combat-related PTSD.

In March 1995, VA outpatient treatment records from the 
Salisbury, North Carolina VAMC indicate that the veteran was 
a participant at the PTSD clinic.  In October 1995, the 
veteran was seen for treatment of what was characterized as 
anxiety.

At his RO hearing in March 1997, the veteran discussed the 
content of photographs that he had brought with him which 
showed some of his Vietnam experiences.  The veteran stated 
that after his discharge in 1968, he could not hold onto any 
jobs and re-enlisted in 1973.  Lay statements were submitted 
at the hearing which reported that the veteran had changed 
since he was in Vietnam.  He became distant, aggressive, and 
violent at times.  He has been very jumpy and paranoid.  He 
has had many jobs.  The veteran also submitted a personal 
statement at his RO hearing which reported the following 
stressors: (1) in January or February 1968, mortar hit the 
mess hall while the veteran was nearby; (2) in May 1968, the 
veteran observed the death of a truck driver who was killed 
when several Vietnamese threw a grenade into his cab.  The 
veteran does not remember the name of the individual who was 
killed.  The veteran also submitted photocopies of 
photographs reportedly taken by the veteran in Vietnam and 
illustrating some of the incidents which had been stressful 
for him.

At his RO hearing, the veteran also submitted a copy of a 
Command Chronology of the 7th Engineer Battalion for the 
period of January 1, 1968,  to January 31, 1968.  The veteran 
was attached to the 7th Engineer Battalion, rotating between 
"C" and "D" company, during his tour of duty in Vietnam.  
Appellate review of the command chronology shows several 
reported incidents, without specific reference to the 
veteran's involvement therein.

The veteran was seen for a VA psychiatric examination in 
September 1997.  The veteran reported the following 
stressors: (1) an incident in which he was driving a truck 
along a road as part of a group that was removing mines; they 
were ambushed while trying to remove the mine and the veteran 
took cover while this took place.  After this incident, a 
demolition team came to remove the mine and it exploded 
unexpectedly; four men were wounded and one individual had 
his arms blown off.  This incident was reported to have 
occurred in July or August 1967 on Highway #1 near Dong Ha.  
The veteran did not know the names of any of the men who were 
injured; (2) in November 1967, the PX on Hill 327 near Da 
Nang was rocketed and burned down one night.  The veteran 
also reported several other stressful events, without 
references to dates or locations of such events.

On examination, the veteran was alert, oriented, and 
cooperative.  His mood was anxious and depressed.  The 
veteran appeared to be tense, and exhibited memory and 
concentration difficulties.  Affect was appropriate, but 
restricted.  The veteran did not appear to be psychotic and 
no gross abnormalities of perception, thinking or thought 
content were noted.  The VA examiner indicated that he could 
not comment on the presence or absence of PTSD because there 
had been no verification of the veteran's reported stressors.  
The diagnostic impression was paranoid schizophrenia, by 
history, major depression, by history, and personality 
disorder, by history.  However, the Board notes that the 
report of examination clearly states that the VA examiner did 
not have the claims folder available for review.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that the fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).

There is a Report of Contact in the claims folder which 
indicates that the RO requested additional service medical 
records of the veteran from the United States Marine Corps 
records depository in Quantico, Virginia, in September 1998.  
No additional service medical records have been associated 
with the claims folder and there is no response of record 
from the U.S. Marine Corps to the September 1998 request.

At his February 1999 hearing before the undersigned member of 
the Board, the veteran testified that he was not diagnosed 
with PTSD until sometime in the 1990's.  He indicated that he 
has problems with nightmares and night sweats.  During his 
service in Vietnam, the veteran was a truck driver.  He 
indicated that he was frequently attacked while out on the 
road.  At his hearing, the veteran submitted additional 
evidence, along with a waiver of RO review pursuant to the 
provisions of 38 C.F.R. § 20.1304 (1998).  Received at the 
time of his hearing was documentation from the veteran's 
service personnel records which related the veteran's 
participation in the aforementioned counterinsurgency 
campaigns in 1967 and 1968.

The Board notes that the RO has not requested verification of 
any of the veteran's reported stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  It 
is the opinion of the Board that the veteran has provided 
some specific information regarding some of his claimed 
stressors that may be subject to verification.  With regard 
to these incidents, we are now governed by the holding of the 
Court in Cohen, supra.  On this basis, remand is warranted to 
attempt verification of these stressors.

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful event and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
PTSD since October 1996, the date of the 
most recent VA treatment records in the 
claims folder.  Based on his response, 
the RO should obtain a copy of the 
veteran's treatment records referable to 
PTSD from the identified source(s), and 
place them in the claims folder.

3.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of the DD-214 and 
the veteran's service personnel records 
and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).  With regard to the 
incidents which have been reported with 
some specificity by the veteran, the 
USASCRUR should be asked to confirm, to 
the extent possible, (1) an incident in 
July or August 1967 on Highway #1 near 
Dong Ha wherein a truck that was removing 
mines was ambushed.  After the ambush, a 
mine exploded unexpectedly and four men 
were allegedly wounded, one of whom had 
his arms blown off; (2) an incident 
documented in November 1967 on Hill 327 
near Da Nang in which a PX was rocketed 
and burned down; (3) an incident in 
January or February 1968 in which mortar 
hit a mess hall where the veteran was 
stationed; (4) in May 1968, an incident 
in which a fellow truck driver was killed 
when several Vietnamese threw a grenade 
into his cab.

4.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule  the veteran for an examination 
by a VA psychiatrist to determine the 
presence or absence of PTSD and, if 
present, whether it is related to one or 
more verified stressors in service.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The report of examination 
must include the complete rationale for 
all opinions expressed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


